OPALA, J.,
with whom KAUGER, J., joins, dissenting from the court's disposition of the sua sponte 1 inquiry into its jurisdiction.
1 This is an appeal from certain disciplinary sanctions imposed upon a physician for his allegedly unprofessional conduct. Although I agree that the appeal should not be dismissed and concur in today's holding that the rehearing provisions of 75 O.S. Supp.1992 § 317 apply to disciplinary proceedings before the Board of Medical Licensure and Supervision (Board), I must recede from the court's disposition of the sua sponte inquiry into its appellate jurisdiction over this cause.
T2 Reaffirming once again my undiminished support for the view, expressed earlier in Naifeh2 and Davuluri3, that the terms of 59 O.S. Supp.1998 § 513 (which require appeals in disciplinary proceedings against physicians to be brought in the Supreme Court) offend fundamental values protected by the Constitution, federal and state,4 I would. today condemn the critical text of § 513 as fraught with fatal fundamental-law infirmity and direct that, upon timely receipt of the appellant's supplemental petition in error, the Clerk shall forthwith transfer this appeal to a district court with venue of the cause 5 *123under the provisions of the Administrative Procedures Act 6 that govern review of final agency orders.7

. This court is always free to inquire sua sponte into its jurisdiction over any pending matter. Stites v. DUIT Const. Co., Inc., 1995 OK 69, 903 P.2d 293, 297 n. 10; State ex rel. Oklahoma Bar Ass'n v. Smolen, 1992 OK 116, 837 P.2d 894, 903 (Opala, C.J., concurring); Cate v. Archon Oil Co., Inc., 1985 OK 15, 695 P.2d 1352, 1356; Spain v. Kernell, 1983 OK 105, 672 P.2d 1162, 1164-1165; Pointer v. Hill, 1975 OK 73, 536 P.2d 358, 361.


. State ex rel. State Bd. of Med. Exam'rs v. Naifeh, 1979 OK 105, 598 P.2d 225, 226 (Opala, J., dissenting).


. Davuluri v. Oklahoma Bd. Of Med. Licensure, 2000 OK 45, 10 P.3d 198, 205 (Opala, J., dissenting).


. For my detailed description of the constitutional infirmities in the terms of 59 O.S. Supp 1998 § 513 (and in its antecedent versions), see the text of my analysis in Naifeh and Davuluri supra notes 2 and 3.


. A timely appeal brought in an incorrect court-because of statutory uncertainty or unsettled jurisprudence-may be transferred to another tribunal that has jurisdiction over the cause. Hale v. Bd. Of Cty. Com'rs of Seminole Cty., 1979 OK 158, 603 P.2d 761, 764.


. 75 O.S.1991 §§ 250.1 et seq.


. 75 O.S. Supp.1992 § 318(2).